•           •           •     
  •          •         •





MEMORANDUM OPINION

No. 04-09-00275-CR

Anthony PLAID,
Appellant

v.

The STATE of Texas,
Appellee

From the County Court at Law No. 2, Guadalupe County, Texas
Trial Court No. CCL-07-0611
Honorable Frank Follis, Judge Presiding

PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Steven C. Hilbig, Justice
                        Marialyn Barnard, Justice
 
Delivered and Filed: January 6, 2010 

MOTION TO DISMISS GRANTED; DISMISSED
            Appellant filed a motion to dismiss this appeal. The motion is granted, and this appeal is
dismissed. See Tex. R. App. P. 42.2(a). 
                                                                                    PER CURIAM
Do not publish